UNITED STATES DISTRICT COURT !
SOUTHERN DISTRICT OF NEW YORK ;

 

 

CHARTER CONTRACTING COMPANY, : poate

LLC, : me
Plaintiff, :

v. : ORDER

ORANGE & ROCKLAND UTILITIES, INC. : 20 CV 795 (VB)
and CONSOLIDATED EDISON COMPANY
OF NEW YORK, INC.,
Defendants.
X

 

On March 18, 2020, defendants filed a motion to dismiss the complaint pursuant to Fed.
R. Civ. P. 12(b)(6). (Doc. #11).

Accordingly, it is hereby ORDERED that, by no later than March 30, 2020, plaintiff must
notify the Court by letter whether (1) plaintiff intends to file an amended complaint in response to
the motion to dismiss, or (ii) plaintiff will rely on the complaint that is the subject of the motion
to dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, plaintiff must file the amended complaint
by no later than 14 days after notifying the Court of its intent to do so, Within 21 days of such
amendment, defendants may either (i) file an answer to the amended complaint, (ii) file a motion
to dismiss the amended complaint, or (iii) notify the Court by letter that they are relying on the
initially filed motion to dismiss.

Dated: March 19, 2020
White Plains, NY
SO ORDERED:

rl

Vincent L. Briccetti
United States District Judge

 

 
